Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 1 of 52 PageID 650



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 JAMES FICKEN, trustee,
 SUNCOAST FIRST TRUST; and
 SUNCOAST FIRST TRUST,

       Plaintiffs,

       vs.                                               Case No.: 8:19-cv-01210
                                                         State Court Case No.: 19-003181-CI
 CITY OF DUNEDIN, FLORIDA;
 DUNEDIN CODE ENFORCEMENT BOARD;
 MICHAEL BOWMAN, in his official capacity as Code
 Enforcement Board Chairman; LOWELL SUPLICKI,
 in his official capacity as Code Enforcement Board
 Vice-Chair; ARLENE GRAHAM, in her official
 capacity as a member of the Code Enforcement Board;
 KEN CARSON, in his official capacity as a member
 of the Code Enforcement Board; WILLIAM
 MOTLEY, in his official capacity as a member
 of the Code Enforcement Board; DAVE PAULEY,
 in his official capacity as a member of the Code
 Enforcement Board; and BUNNY DUTTON, in
 her official capacity as a member of the Code
 Enforcement Board,

       Defendants.
                                                 /

                   DECLARATION OF ANDREW H. WARD
             IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
       PRODUCTION OF DOCUMENTS AND INTERROGATORY RESPONSES

  Andrew H. Ward (NY Bar No. 5364393)**              Ari S. Bargil (FL Bar No. 71454)*
  INSTITUTE FOR JUSTICE                              INSTITUTE FOR JUSTICE
  901 N. Glebe Road, Suite 900                       2 S. Biscayne Boulevard, Suite 3180
  Arlington, VA 22203                                Miami, FL 33131
  Tel: (703) 682-9320                                Tel: (305) 721-1600
  Fax: (703) 682-9321                                Fax: (305) 721-1601
  Email: andrew.ward@ij.org                          Email: abargil@ij.org

  **Admitted Pro Hac Vice                            *Trial Counsel
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 2 of 52 PageID 651



 I, Andrew H. Ward, hereby declare as follows:

         1.      I am a citizen of the United States, a resident of Washington, D.C., over the age of

 18 years old, and fully competent to make this declaration. I knowingly and voluntarily make

 this declaration based on my personal knowledge. If called as a witness, I could and would

 testify competently under oath as to the facts set forth below.

         2.      I am an attorney at the law firm the Institute for Justice, and I am an attorney

 representing the Plaintiffs in this case.

         3.      Attached as Exhibit A to my declaration is a true and correct copy of transcript

 excerpts from the January 13, 2020 deposition of the City of Dunedin’s 30(b)(6) deponent,

 Thomas J. Trask.

         4.      Attached as Exhibit B to my declaration is a true and correct copy of Defendants’

 Responses to Plaintiffs’ First Set of Requests for Production.

         5.      Attached as Exhibit C to my declaration is a true and correct copy of Defendant

 City of Dunedin’s Notice of Serving Verified Answers to Plaintiffs’ First Set of Interrogatories.

         6.      Attached as Exhibit D to my declaration is a true and correct copy of January 16,

 2020 correspondence to counsel for Defendants.

         7.      Attached as Exhibit E to my declaration is a true and correct copy of January 23,

 2020 correspondence to counsel for Plaintiffs.

         8.      Attached as Exhibit F to my declaration is a true and correct copy of email

 correspondence between counsel for Defendants and counsel for Plaintiffs, which includes

 further discussion of the correspondence found in Exhibits D and E.




                                                   2
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 3 of 52 PageID 652



        9.      Attached as Exhibit G to my declaration is a true and correct copy of documents

 excerpted from code inspector Mike Kepto’s personnel file, provided to Plaintiffs’ in

 Defendants’ Initial Disclosures. Both documents are presented as Plaintiffs received them.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed this 21st day of February 2020.



                                       /s/ Andrew H. Ward
                                       INSTITUTE FOR JUSTICE




                                                  3
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 4 of 52 PageID 653




                         EXHIBIT A
                           Declaration of Andrew+Ward
                      in Support of Plaintiffs’ Motion to Compel
                 Production of Documents and Interrogatory Responses
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 5 of 52 PageID 654
                                                                        Page 1


                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                        CASE NO.: 8:19-cv-01210
                    STATE CT. CASE NO.: 19-003181-CI

         - - - - - - - - -              - -X-
         JAMES FICKEN, trustee,            :
         SUNCOAST FIRST TRUST; and         :
         SUNCOAST FIRST TRUST,             :
                                           :
                        Plaintiffs,        :
         vs.                               :
                                           :
         CITY OF DUNEDIN, FLORIDA;         :
         DUNEDIN CODE ENFORCEMENT BOARD;   :
         MICHAEL BOWMAN, in his official   :
         capacity as Code Enforcement      :
         Board Chairman; LOWELL SUPLICKI, :
         in his official capacity as Code :
         Enforcement Board Vice-Chair;     :
         ARLENE GRAHAM, in her official    :
         capacity as a member of the Code :
         Enforcement Board; KEN CARSON, in :
         his official capacity as a member :
         of the Code Enforcement Board;    :
         WILLIAM MOTLEY, in his official   :
         capacity as a member of the Code :
         Enforcement Board; DAVE PAULEY,   :
         in his official capacity as a     :
         member of the Code Enforcement    :
         Board; and BUNNY DUTTON, in her   :
         official capacity as a member of :
         the Code Enforcement Board,       :
                                           :
                        Defendants.        :
         - - - - - - - - - - - -X

               DEPOSITION OF:          THOMAS J. TRASK, B.C.S.
               DATE:                   January 13, 2020
               TIME:                   9:00 a.m. to 3:20 p.m.
                                       Volume I
                                       Pages 1 - 149




                     MURRAY & ASSOCIATES COURT REPORTING
    727.725.9157                                   INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 6 of 52 PageID 655
                                                                        Page 2


  1            PLACE:                  1001 S. Fort Harrison Ave.
                                       Suite 201
  2                                    Clearwater, Florida
  3
               PURSUANT TO:            Notice by counsel for
  4                                    Plaintiff for purposes
                                       of discovery, use at trial
  5                                    or such other purposes as
                                       are permitted under the
  6                                    Florida Rules of Civil
                                       Procedure
  7
  8            BEFORE:                 KATHERINE A. LYLE
                                       Notary Public, State of
  9                                    Florida at Large
 10
 11                              * * * * *
 12
 13       APPEARANCES:
 14            ARI S. BARGIL, ESQUIRE
               ANDREW WARD, ESQUIRE
 15            Institute For Justice
               2 South Biscayne Boulevard
 16            Suite 3180
               Miami, Florida 33131
 17            (305) 721-1600
               Abargil@ij.org
 18
               Attorneys for Plaintiffs
 19
               JAY DAIGNEAULT, ESQUIRE
 20            Trask, Daigneault, LLP
               1001 South Fort Harrison Avenue
 21            Suite 201
               Clearwater, Florida 33756
 22            (727) 733-0494
               Jay@cityattorneys.legal
 23
               Attorney for Defendants
 24
 25                              * * * * *




                     MURRAY & ASSOCIATES COURT REPORTING
      727.725.9157                                 INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 7 of 52 PageID 656
                                                                       Page 32


  1       BY MR. BARGIL:

  2             Q     What is his title?

  3             A     Director of Planning and Development.

  4       That's the entire department at this point.        There

  5       had been others in the past.       Tom Colbert recently

  6       retired.    Mike Kepto was let go.     There are, I

  7       think, three code enforcement inspector positions at

  8       the City.      Only one is currently filled.

  9             Q     Okay.     Are you actively looking for two

 10       additional code enforcement officers to fill those

 11       empty slots?

 12                   MR. DAIGNEAULT:     Objection, outside the

 13             scope.

 14                   THE DEPONENT:     The answer is they are

 15             looking.      They did have somebody lined up, but

 16             that employee, prospective employee, fell

 17             through a couple of days ago.

 18       BY MR. BARGIL:

 19             Q     Why?

 20             A     I don't know.

 21             Q     You mentioned Mike Kepto was recently let

 22       go.   Well, you didn't say recently.      You said that

 23       he was let go.

 24             A     Yeah.

 25             Q     When was he let go?




                      MURRAY & ASSOCIATES COURT REPORTING
      727.725.9157                                  INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 8 of 52 PageID 657
                                                                       Page 33


  1            A     I think it was like April of 2018.

  2            Q     Okay.   And why was he let go?

  3                  MR. DAIGNEAULT:     Object to the form.

  4            Outside the scope of that notice.

  5                  If you know, you can answer.

  6                  THE DEPONENT:     I'm not really sure of the

  7            details of it, but it had something to do with

  8            something he said to an individual with regard

  9            to the Sylvia Earle case.      It's a code

 10            enforcement case.

 11       BY MR. BARGIL:

 12            Q     Who is Sylvia Earle?

 13            A     She is a world renowned scientist.        She

 14       has been on National Geographic and she's involved

 15       with protection of the oceans.      If you ever watch

 16       something called, I think it's called, "Oceans

 17       Blue," she is one of the people involved in that

 18       production.

 19            Q     And how did she get involved in matters in

 20       Dunedin?

 21            A     She owned a piece of property in Dunedin

 22       that fell into disrepair, it had to be demolished

 23       and then she failed to maintain the property after

 24       the home was demolished.      She doesn't live in

 25       Florida.   I think she lives in California.       So the




                     MURRAY & ASSOCIATES COURT REPORTING
      727.725.9157                                 INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 9 of 52 PageID 658
                                                                        Page 34


  1       City was trying to get her to maintain her property.

  2              Q       Did the City fine her?

  3              A       Yes, the City did fine Sylvia Earle.

  4              Q       Do you know how much?

  5              A       No.

  6              Q       Was she fined as a repeat violator?

  7                      MR. DAIGNEAULT:     Object to form.

  8                      THE DEPONENT:     I don't know the answer to

  9              that.

 10       BY MR. BARGIL:

 11              Q       Do you know whether it was a significant

 12       sum?

 13                      MR. DAIGNEAULT:     Object to form.

 14                      THE DEPONENT:     I think it was $10,000.

 15       BY MR. BARGIL:

 16              Q       Was that a settlement amount or was that

 17       the amount that she owed originally?

 18              A       I think that was the settlement amount.

 19              Q       Okay.

 20              A       We settled for $10,000.

 21              Q       Do you know what she owed originally?

 22              A       No.

 23              Q       Was this matter of some degree of public

 24       interest in town?

 25                      MR. DAIGNEAULT:     I'm going to object to




                         MURRAY & ASSOCIATES COURT REPORTING
      727.725.9157                                     INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 10 of 52 PageID 659
                                                                            Page 35


  1            form.

  2                    THE DEPONENT:     She's a very famous person

  3            and she has a lot of supporters.          Yes, I think

  4            that there was some interest in that, that she

  5            should be not treated like everybody else, that

  6            she should be treated differently.

  7       BY MR. BARGIL:

  8            Q       And Mike Kepto commented publicly about

  9       the case?

 10            A       No.

 11            Q       What did he do, actually?

 12                    I'll ask you.

 13                    MR. DAIGNEAULT:     Object to form.

 14                    THE DEPONENT:     I don't know.    It was some

 15            kind of statement that was made to somebody.             I

 16            don't know.

 17       BY MR. BARGIL:

 18            Q       And he was let go?

 19            A       Yes.

 20            Q       Were you consulted before he was fired?

 21            A       I don't think so.

 22            Q       Other than the $10,000 settlement, was

 23       there anything else that was part of that settlement

 24       agreement?

 25            A       Yes.




                       MURRAY & ASSOCIATES COURT REPORTING
      727.725.9157                                   INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 11 of 52 PageID 660
                                                                      Page 109


  1            A     He is a repeat violator because of the

  2       fact that he was brought to the code board in 2015,

  3       but he's had 15 cases opened and closed since, I

  4       think, 2007.

  5            Q     Up until this case, the 2018 case, are you

  6       aware of whether Mr. Ficken was ever fined by the

  7       City of Dunedin for a code enforcement violation?

  8            A     I don't think that he was.

  9            Q     Okay.    But you mentioned that he had been

 10       cited before?

 11            A     Right.

 12            Q     In fact, you mentioned he had been cited a

 13       number of times?

 14            A     Fifteen.

 15            Q     Okay.

 16            A     On this property.

 17            Q     Do you know whether Mr. Colbert was aware

 18       of that?

 19            A     I did not talk to Tom about that in

 20       advance of this case being filed.

 21            Q     Okay.    But you mentioned before that as

 22       part of his due diligence and investigation he would

 23       have looked to see whether there were prior code

 24       violations; is that right?

 25            A     It's in the case history report of the




                      MURRAY & ASSOCIATES COURT REPORTING
      727.725.9157                                  INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 12 of 52 PageID 661
                                                                       Page 189


  1       and not necessarily -- well, let me ask you this.

  2                  Is the goal to get the case resolved or is

  3       it to collect every penny owed under the liens?

  4                  MR. DAIGNEAULT:     Object to form.

  5                  THE DEPONENT:     It's to get the case

  6            resolved.

  7       BY MR. BARGIL:

  8            Q     And ideally that would mean collecting

  9       every penny, right?

 10            A     No.     Not necessarily.

 11            Q     Okay.

 12            A     Ideally it's getting compliance so that I

 13       don't get the phone calls or the Code Enforcement

 14       Board doesn't get the case or the code enforcement

 15       staff doesn't get the phone calls saying that this

 16       property needs to be whatever; grass cut, in-op

 17       vehicles removed, garbage cans out of the street,

 18       roof replaced, pool fixed, whatever it is.         It's to

 19       get compliance.

 20            Q     I see.

 21                  So, apart from getting compliance -- I

 22       feel like we're past compliance now.        We're at the

 23       point where we're talking about collection and

 24       making good on a fine.

 25            A       Most of the time it is not in




                      MURRAY & ASSOCIATES COURT REPORTING
      727.725.9157                                  INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 13 of 52 PageID 662
                                                                      Page 190


  1       compliance.   The majority of the time the compliance

  2       is the driver.      If they're not in compliance, the

  3       fine is still continuing to accrue and it's the push

  4       to get compliance.

  5            Q     Okay.     Is there any reference in this

  6       letter to bringing the properties into compliance?

  7            A     It's already in compliance, so there would

  8       not need to be.      There are other demand letters that

  9       talk about the need to bring the property into

 10       compliance.   There is an additional couple of words

 11       or a sentence.

 12            Q     So, going back to the earlier testimony

 13       where I believe you said that the goal was to get

 14       the matter resolved and that doesn't necessarily

 15       mean collecting every penny; that's fair to say;

 16       that's what you testimony was?

 17            A     That's correct.

 18            Q     If the goal is to get the matter resolved,

 19       is there reason why you only advise of one way to

 20       resolve the matter and that is payment in full?

 21            A     It's to get the most amount of leverage

 22       possible to keep the conversation going.

 23            Q     I see.

 24                  We talked a little bit about the process

 25       of calculating the fine, but, to go back over it,




                      MURRAY & ASSOCIATES COURT REPORTING
      727.725.9157                                  INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 14 of 52 PageID 663
                                                                      Page 203


  1               A    Actually, it was February 13th.

  2               Q    I'm sorry.   That's correct.

  3                    You mentioned this is a form letter.

  4                    How do you send this out?

  5               A    I send it out by regular and certified

  6       mail.

  7               Q    What happens if the regular mail is

  8       returned and certified mail isn't received?

  9               A    We do what we call an accurate search.

 10               Q    What is that?

 11               A    It is a service that we have to search for

 12       addresses.

 13               Q    Okay.

 14               A    So we look to see if we can find a better

 15       address.

 16               Q    Okay.

 17               A    Sometimes I go back to City staff and I

 18       ask for utility billing information to see if they

 19       have a better address.

 20               Q    Okay.

 21               A    The idea is, again, compliance.     We want

 22       to have the letter received, so that's why we send

 23       it by regular and certified mail to start off with.

 24       So it's received.

 25               Q    Okay.   Now, going to Page 2 of the letter




                       MURRAY & ASSOCIATES COURT REPORTING
      727.725.9157                                   INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 15 of 52 PageID 664
                                                                       Page 272


  1                          CERTIFICATE OF OATH

  2

  3       STATE OF FLORIDA

  4

  5       COUNTY OF PINELLAS

  6

  7            I, the undersigned authority, certify that

  8       Thomas J. Trask, B.C.S., personally appeared before

  9       me and was duly sworn.

 10

 11            WITNESS my hand and official seal this 26th day

 12       of January, 2020.

 13                              /s/ KATHERINE A. LYLE

 14                              ___________________________

 15                              Katherine A. Lyle

 16                              Notary Public - State of Florida

 17                              My Commission Expires:      1/20/23

 18                              Commission No.:     GG260915

 19

 20

 21

 22

 23

 24

 25




                      MURRAY & ASSOCIATES COURT REPORTING
      727.725.9157                                  INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 16 of 52 PageID 665
                                                                      Page 273


  1                        REPORTER'S CERTIFICATE
  2
  3       STATE OF FLORIDA
  4       COUNTY OF PINELLAS
  5
               I, Katherine A. Lyle, Registered Professional
  6            Reporter, certify that I was authorized to and
               did stenographically report the Deposition of
  7            Thomas J. Trask, B.C.S.; that a review of the
               transcript was requested; and that the
  8            transcript is a true and complete record of my
               stenographic notes.
  9
               I further certify that I am not a relative,
 10            employee, attorney, or counsel of any of the
               parties, nor am I a relative or employee of any
 11            of the parties' attorney or counsel connected
               with the action, nor am I financially
 12            interested in the action.
 13
               Dated this 26th day of January, 2020.
 14
 15                              /s/ KATHERINE A. LYLE
                                 _______________________________
 16
                                 Katherine A. Lyle
 17
 18
 19
 20
 21
 22
 23
 24
 25




                      MURRAY & ASSOCIATES COURT REPORTING
      727.725.9157                                  INFO@MURRAYCRPRO.COM
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 17 of 52 PageID 666




                          EXHIBIT B
                            Declaration of Andrew+Ward
                       in Support of Plaintiffs’ Motion to Compel
                  Production of Documents and Interrogatory Responses
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 18 of 52 PageID 667



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  JAMES FICKEN, trustee,
  SUNCOAST FIRST TRUST; and
  SUNCOAST FIRST TRUST,

         Plaintiffs,
                                                      Case No.: 8:19-cv-01210
  vs.                                                 State Ct. Case No.:19-003181-CI

  CITY OF DUNEDIN, FLORIDA;
  DUNEDIN CODE ENFORCEMENT BOARD;
  MICHAEL BOWMAN, in his official capacity as Code
  Enforcement Board Chairman; LOWELL SUPLICKI,
  in his official capacity as Code Enforcement Board
  Vice-Chair; ARLENE GRAHAM, in her official
  capacity as a member of the Code Enforcement Board;
  KEN CARSON, in his official capacity as a member
  of the Code Enforcement Board; WILLIAM
  MOTLEY, in his official capacity as a member
  of the Code Enforcement Board; DAVE PAULEY,
  in his official capacity as a member of the Code
  Enforcement Board; and BUNNY DUTTON, in
  her official capacity as a member of the Code
  Enforcement Board,

        Defendants.
  _______________________________________/

                           DEFENDANTS’ RESPONSES TO
               PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION

         Defendants, by and through their undersigned counsel, responds to Plaintiffs’ First Set of

  Requests for Production and state as follows:




                                            Page 1 of 4
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 19 of 52 PageID 668



                                          General Objection

         Defendants object to the definitions and instructions preceding the request for production

  on the ground that they impermissibly attempt to expand the scope of Defendants’ discovery

  obligations under the Federal Rules of Civil Procedure. Notwithstanding this objection,

  Defendants have attempted to respond consistent with the obligations of the Federal Rules of Civil

  Procedure.

                                             REQUESTS

  1. All Documents concerning code enforcement and either Plaintiff Jim Ficken or Plaintiff
     Suncoast First Trust, including (but not limited to) all Documents containing any of the
     following search terms:

         A.    “Jim” within five words of “Ficken”
         B.    “James” within five words of “Ficken”
         C.    “1341 Lady Marion”
         D.    “Suncoast First”
         E.    “18-858”
         F.    “15-116”
         G.    “tireguys”

     Answer: The City will produce all responsive documents at a mutually agreeable time as
     the City’s Information Technology Department had not yet completed the requested
     search at the time of this response.

  2. All policies, procedures, guidelines, handbooks, or similar Documents concerning Dunedin
     code enforcement or the Dunedin Code Enforcement Board, including such Documents related
     to administration and enforcement of the Dunedin municipal code, calculation and imposition
     of penalties and fines, and collection of unpaid fines and penalties, for the period beginning in
     July 2007 to present.

     Answer: Produced.

  3. All internal audits or similar reviews concerning Dunedin code enforcement or the Dunedin
     Code Enforcement Board, including the “best practices” review of code enforcement discussed
     at the August 20, 2019 Dunedin City Commission work session, for the period beginning in
     July 2007 to present.

     Answer: Objection. This request is not reasonably calculated to lead to the discovery of
     admissible evidence. Specifically, the request is impermissibly ambiguous in its request
     for “similar reviews.” Further, there is no claim or defense in the case based on whether



                                              Page 2 of 4
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 20 of 52 PageID 669



     the City has audited or reviewed its code enforcement policies at a public hearing or
     otherwise.

  4. Documents sufficient to identify all code violations in Dunedin for overgrown grass since
     January 1, 2015, the durations of the violations, and the fines imposed therefor.

     Answer: Objection. This request is not reasonably calculated to lead to the discovery of
     admissible evidence. Specifically, whether the City has cited any other property for
     overgrown grass or the duration and fines attributable to the violation is not at issue in
     this lawsuit. There is no claim or defense in this case based upon the City’s ability to enact
     or enforce an ordinance governing overgrown grass or to fine an individual property
     owner for such violation.

  5. All Documents reflecting any negative effects of overgrown lawns, including possible negative
     effects on surrounding property values, neighborhood aesthetics, and human health.

     Answer: Objection. This request is not reasonably calculated to lead to the discovery of
     admissible evidence. There is no claim or defense in this case challenging the validity of
     the City’s regulation of overgrown grass or the rationale for adopting an ordinance
     regulating the height of grass.

  6. The personnel files of code inspectors:

         A. Thomas Colbert, and
         B. Mike Kepto.


     Answer: Objection. This request is not reasonably calculated to lead to the discovery of
     admissible evidence. The personnel files of individual City employees are not probative
     of any claim or defense in this case.




                                               Page 3 of 4
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 21 of 52 PageID 670



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 18, 2019 I emailed the foregoing City’s

  Responses to Plaintiff’s First Set of Requests to Produce to Justin M. Pearson, Esq., at

  jpearson@ij.org, Ari S. Bargil, Esq. at abargil@ij.org, and Andrew H. Ward at

  andrew.ward@ij.org, attorneys for Plaintiffs.

                                                  /s/ Jay Daigneault, Esq.
                                                  Jay Daigneault, Esq. - FBN 0025859
                                                  Randy Mora, Esq. - FBN 0099895
                                                  1001 South Fort Harrison Ave.,
                                                  Ste. 201 Clearwater, Florida 33756
                                                  (727) 733-0494 – Phone
                                                  (727) 733-2991 – Fax
                                                  Primary: jay@cityattorneys.legal
                                                  Primary: randy@cityattorneys.legal
                                                  Secondary: jennifer@cityattorneys.legal
                                                  Attorneys for Defendants




                                             Page 4 of 4
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 22 of 52 PageID 671




                          EXHIBIT C
                            Declaration of Andrew +Ward
                       in Support of Plaintiffs’ Motion to Compel
                  Production of Documents and Interrogatory Responses
 Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 23 of 52 PageID 672



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JAMES FICKEN, trustee,
SUNCOAST FIRST TRUST; and
SUNCOAST FIRST TRUST,

      Plaintiffs,
                                                Case No.: 8:19-cv-01210
vs.                                             State Ct. Case No.:19-003181-CI

CITY OF DUNEDIN, FLORIDA;
DUNEDIN CODE ENFORCEMENT BOARD;
MICHAEL BOWMAN, in his official capacity as Code
Enforcement Board Chairman; LOWELL SUPLICKI,
in his official capacity as Code Enforcement Board
Vice-Chair; ARLENE GRAHAM, in her official
capacity as a member of the Code Enforcement Board;
KEN CARSON, in his official capacity as a member
of the Code Enforcement Board; WILLIAM
MOTLEY, in his official capacity as a member
of the Code Enforcement Board; DAVE PAULEY,
in his official capacity as a member of the Code
Enforcement Board; and BUNNY DUTTON, in
her official capacity as a member of the Code
Enforcement Board,

      Defendants.
_______________________________________/

                    DEFENDANT CITY OF DUNEDIN’S NOTICE OF SERVING
                                 VERIFIED ANSWERS TO
                       PLAINTIFFS’ FIRST SET OF INTERROGATORIES

      Defendants CITY OF DUNEDIN, DUNEDIN CODE ENFORCEMENT BOARD, MICHAEL

BOWMAN, in his official capacity as Code Enforcement Board Chairman; LOWELL SUPLICKI, in his

official capacity as Code Enforcement Board Vice-Chair; ARLENE GRAHAM, in her official capacity

as a member of the Code Enforcement Board; KEN CARSON, in his official capacity as a member of the

Code Enforcement Board; WILLIAM MOTLEY, in his official capacity as a member of the Code

Enforcement Board; DAVE PAULEY, in his official capacity as a member of the Code Enforcement

                                           Page 1 of 5
 Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 24 of 52 PageID 673



Board; and BUNNY DUTTON, in her official capacity as a member of the Code, by and through

undersigned counsel, files this Notice of Serving Verified Answers to Plaintiffs’ First Set of

Interrogatories propounded on Defendants by the Plaintiffs on October 18, 2019.

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 18, 2019 I emailed the foregoing Notice of Serving

Verified Answers to Plaintiffs’ First Set of Interrogatories propounded on Defendants to Justin M.

Pearson, Esq., at jpearson@ij.org, Ari S. Bargil, Esq. at abargil@ij.org, and Andrew H. Ward at

andrew.ward@ij.org, attorneys for Plaintiffs.

                                                /s/ Jay Daigneault, Esq.
                                                Jay Daigneault, Esq. - FBN 0025859
                                                Randy Mora, Esq. - FBN 0099895
                                                1001 South Fort Harrison Ave.,
                                                Ste. 201 Clearwater, Florida 33756
                                                (727) 733-0494 – Phone
                                                (727) 733-2991 – Fax
                                                Primary: jay@cityattorneys.legal
                                                Primary: randy@cityattorneys.legal
                                                Secondary: jennifer@cityattorneys.legal
                                                Attorneys for Defendants




                                                 Page 2 of 5
 Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 25 of 52 PageID 674



                           DEFENDANT’S ANSWERS TO PLAINTIFFS’
                              FIRST SET OF INTERROGATORIES

       Defendants serve these answers to Plaintiffs’ First Set of Interrogatories dated October 18, 2019

and state:

                                            General Objection

       Defendants object to the definitions and instructions preceding the interrogatories on the ground

that they impermissibly attempt to expand the scope of Defendants’ discovery obligations under the

Federal Rules of Civil Procedure. Notwithstanding this objection, Defendants have attempted to answer

the interrogatories consistent with the obligations of the Federal Rules of Civil Procedure.

                                        Answers to Interrogatories

Interrogatory No. 1: For all Dunedin-imposed code-enforcement fines greater than $5,000 since
January 1, 2015, list the recipient of the fine, the violation(s), and the number of days the violation(s)
continued.

Answer: The City of Dunedin has not issued any code enforcement fines in the period specified or
otherwise.

Interrogatory No. 2: Identify and explain all policies, procedures, and practices that the Dunedin
Code Enforcement Board uses to determine the fine or penalty for a code violation, including any
protocols, scales, or factors considered.

Answer: In determining the amount of any fine for a code a violation, the Code Enforcement Board
considers the factors set forth in § 162.09 (2) (b), Fla. Stat. and § 22-80 (a), Code of Ordinances, City of
Dunedin, Florida.


Interrogatory No. 3: Identify and explain any Dunedin code-enforcement policies or practices
concerning “repeat offenders.”

Answer: The Code Enforcement Board adheres to the standards set forth in Part I, Chapter 162, Fla. Stat.
and Chapter 22, Code of Ordinances, City of Dunedin, Florida. The Code Enforcement Board’s Rules of
Procedure prohibit the Board from reducing a fine for a repeat violation.

Interrogatory No. 4: Identify each instance since January 1, 2015, in which Dunedin mowed a
property owner’s lawn and billed the property owner, and explain the process by which Dunedin
typically takes such actions, including how Dunedin decides whether to mow someone’s lawn, the
typical cost of a mowing, the frequency of mowing at a particular property, etc.

                                                Page 3 of 5
 Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 26 of 52 PageID 675




Answer: Objection. This interrogatory is not reasonably calculated to lead to the discovery of admissible
evidence. Whether the City has ever mowed a property owner’s lawn and billed the owner for same or the
decision-making process undertaken in doing so is not at issue in this lawsuit. There is no claim or defense
in this case based upon the availability of alternative mechanisms to address or remediate code violations
at Plaintiff’s property or other properties in the City.

Interrogatory No. 5: Identify all costs and fees (other than fines) that a property owner may have
to pay Dunedin because of a code-enforcement action and to whom those costs and fees are paid.
This interrogatory refers (but is not limited) to attorney fees, appearance fees, recording fees, and
lien-related fees.

Answer: Pursuant to § 162.07 (4), Fla. Stat. and §§ 22-75 (f) and 22-79 (f), Code of Ordinances, City of
Dunedin, Florida, the cost of repairs may be included along with the fine if a violation order is not
complied with by the date stated. Pursuant to § 162.10, Fla. Stat. and § 22-81, Code of Ordinances, City
of Dunedin, Florida, in an action to foreclose on a lien or for a money judgment, the prevailing party is
entitled to recover all costs, including a reasonable attorney’s fee, that it incurs in the action. The City may
also collect all costs incurred in recording and satisfying a valid lien. Recording charges are established
by the Clerk of the Court and the City charges only what the Clerk of the Court charges to it.

Interrogatory No. 6: Identify and explain what, if any, evidence Dunedin has of any negative effects
of overgrown lawns, including possible negative effects on surrounding property values,
neighborhood aesthetics, and human health.

Answer: Objection. This interrogatory is not reasonably calculated to lead to the discovery of admissible
evidence. There is no claim or defense in this case directed toward the validity of the provision of the
City’s Code of Ordinances governing growth of weeds, grass, or turf.


Interrogatory No. 7: For fiscal years 2010 to present, explain what percentage of Dunedin’s total
fines and fees revenue came from code enforcement and identify the basis for this calculation.

Answer: Objection. This interrogatory is not reasonably calculated to lead to the discovery of admissible
evidence. The revenue received by the City from code enforcement is not relevant to whether Chapter
162, Fla. Stat. or Chapter 22, Code of Ordinances, City of Dunedin, Florida are constitutional on their face
or as they have been applied to Plaintiff.

Interrogatory No. 8: In a June 6, 2019 ABC Actions News Report, Dunedin spokesman Ron Sachs
identified Plaintiff Jim Ficken as “a chronic scofflaw who ignores code-enforcement notifications.”
Explain the basis for this statement, including by identifying any specific instances in which Mr.
Ficken ignored a code-enforcement notification that he received.

Answer: Objection. This interrogatory is not reasonably calculated to lead to the discovery of admissible
evidence. The opinion of Dunedin’s spokesman is not relevant to whether Chapter 162, Fla. Stat. or
Chapter 22, Code of Ordinances, City of Dunedin, Florida are constitutional on their face or as they have
been applied to Plaintiff.

                                                 Page 4 of 5
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 27 of 52 PageID 676
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 28 of 52 PageID 677




                          EXHIBIT D
                            Declaration of Andrew +Ward
                       in Support of Plaintiffs’ Motion to Compel
                  Production of Documents and Interrogatory Responses
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 29 of 52 PageID 678




                                           January 16, 2020

     Via Electronic Mail
     Jay Daigneault, Esq.
     Randy Mora, Esq.
     TRASK DAIGNEAULT, L.L.P.
     1001 S. Ft. Harrison Avenue, Suite 201
     Clearwater, FL 33756

     Attorneys Daigneault and Mora:

             We are writing to respond to your objections to Plaintiffs’ interrogatories and
     requests for production in the Ficken case. Because your objections are primarily based
     on relevance, we hope that this letter—which explains why the requested discovery is
     relevant to aspects of the challenged fines—begins a good-faith discussion that resolves
     our disagreements without unnecessary motion practice.

             Request for production 3 seeks “internal audits or similar reviews concerning
     Dunedin code enforcement or the Dunedin Code Enforcement Board.” Although you
     object because “there is no claim or defense … based on whether the City has audited or
     reviewed its code enforcement practices,” discovery about the City’s own view of its
     code-enforcement process is almost certain to lead to relevant evidence about the
     appropriateness of its code-enforcement fines and the processes it uses to impose those
     fines. For example, a report about code enforcement could conclude that “the City
     imposes harsh for fines for minor violations,” “the City fails to provide sufficient notice
     to repeat offenders,” or the like. You also object that the term “similar reviews” is vague.
     We simply mean systematic evaluations of aspects of either the Code Enforcement
     Department or the Code Enforcement Board. The draft audit that Mr. Trask discussed at
     the 30(b)(6) deposition is a good example (although it is now our understanding that the
     report is now final). If you need further clarification, we are of course happy to discuss
     what we are looking for.

              Request for production 4 seeks “Documents sufficient to identify all code
     violations in Dunedin for overgrown grass since January 1, 2015, the durations of the
     violations, and the fines imposed therefor.” You object because we are not challenging
     the existence of the tall-grass ordinance. What Dunedin fines people for tall grass,
     however, could relate to how serious it is to have tall grass. For example, if other fines for
     tall grass have been smaller, that would tend to suggest that Mr. Ficken’s fines were
     disproportionate. Similarly, the City’s treatment of other violators, as compared to the
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 30 of 52 PageID 679
     Jay Daigneault, Esq. and Randy Mora, Esq.
     January 16, 2020
     Page 2

     City’s treatment of Mr. Ficken, will indicate how serious the City believed Mr. Ficken’s
     violations to be and thus whether the fines imposed were proportional.

             Request for production 5 is likely to lead to the discovery of admissible evidence
     for the same reason: the seriousness of the infraction is relevant to the legitimacy of the
     penalty. “Documents reflecting any negative effects of overgrown lawns” will tend to
     show how serious it was for Mr. Ficken to have an overgrown lawn. That’s true in his
     specific case, even if we are not challenging the existence of the tall-grass ordinance. As
     we noted in our letter of January 2, although we are not challenging the possibility of
     fines for long grass, we are challenging instances of them, which means we can discover
     information about the need for them. Interrogatory 6, which seeks similar information, is
     relevant for the same reason.

             Interrogatory 4 is similarly proper. Dunedin’s ability to mow an overgrown lawn
     is relevant because it bears on whether the offense is or is not easily remediable, and thus
     deserving of more or less punishment. So the premise of your objection, that “[t]here is
     no claim … based upon the availability of alternate mechanisms to address or remediate
     code violations” is incorrect. Our excessive fines claims is, in part, based on that.

             Beyond the grass itself, Mr. Ficken’s behavior that summer likewise affects the
     severity of the offense. That is why we requested, in interrogatory 8, the City’s evidence
     that he purportedly ignored Code Enforcement. Whether Mr. Ficken ignored Code
     Enforcement that summer is directly relevant to culpability and, thus, to punishment.

             Interrogatory 9, about whether “a code enforcement official visited Ficken around
     July 5,” is relevant for the same reason. It goes to Mr. Ficken’s knowledge and
     culpability. It is also relevant to our Due Process claim, part of which is that Mr. Ficken
     did not receive constitutionally sufficient notice. Again, we are not disputing that the City
     can ever fine people for long grass, despite your characterization of the case, here and
     elsewhere, as concerning “whether Chapter 162, Fla. Stat. or Chapter 22, Code of
     Ordinances, City of Dunedin, Florida are constitutional on their face.” We respectfully
     refer you to the Amended Complaint for a complete description of what we are and are
     not challenging.

             Request for production 6 seeks personnel files of two code inspectors who worked
     on the violations at issue. Information in those files may bear on the credibility of their
     testimony about encounters with Mr. Ficken. (Indeed, we know Mr. Kepto was fired for
     doing his job improperly.) It also may shed light on the City’s code enforcement practices
     more generally.

             On the other side of the balance is the City’s behavior. That’s why we’ve
     propounded interrogatory 7, which seeks discovery about whether the City has a financial
     incentive to pursue large code-enforcement fines. The motivation for the fines bears on
     their legitimacy. As we wrote in our last letter, a large fine seeking money for restitution
     may well be legally different from a large fine that seeks to generate revenue. A possible
     financial incentive to run up fines may also bear on whether the City has been providing
     sufficient notice.
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 31 of 52 PageID 680
     Jay Daigneault, Esq. and Randy Mora, Esq.
     January 16, 2020
     Page 3

            Finally, there are two other issues to mention. In interrogatory 1, about “code-
     enforcement fines greater than $5,000,” we are seeking fines over that amount in the
     aggregate. The fines disputed here are examples. We can propound another interrogatory,
     but we would appreciate if you construed the request as we clarified above. We also
     remind you that, in your response to our first request for production, you agreed to
     produce documents responsive to a set of search terms. Please advise when those
     documents will be available.

            Requests like this are routine in civil-rights litigation, and, again, we’d hate to get
     bogged down in motion practice. We kindly ask that you advise as to how you intend to
     respond to the issues raised in this letter on or before January 24.

                                            Sincerely,

                                            /s/ Andrew Ward
                                            Andrew Ward
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 32 of 52 PageID 681




                          EXHIBIT E
                            Declaration of Andrew +Ward
                       in Support of Plaintiffs’ Motion to Compel
                  Production of Documents and Interrogatory Responses
  Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 33 of 52 PageID 682

                                                                                                THOMAS J. TRASK, B.C.S.*
                                                                                                JAY DAIGNEAULT
                                                                                                ERICA F. AUGELLO
                                                                                                RANDY D. MORA, B.C.S.*
                                                                                                ROBERT ESCHENFELDER, B.C.S.*
                                                                                                PATRICK E. PEREZ
                                                                                                DAVID E. PLATTE
                                                                                                JEREMY SIMON

                                                                                                * Board Certified by the Florida Bar in
      January 23, 2020                                                                           City, County and Local Government Law

      Via E-Mail
      Ari S. Bargil: abargil@ij.org
      Andrew H. Ward: Andrew.ward@ij.org

      RE:        James Ficken, et al. v. City of Dunedin, et al.
                 USDC Middle District of Florida, Case No. 8:19-cv-01210
                 Your correspondence dated January 16, 2020

      Dear Attorneys Bargil & Ward:

              I am in receipt of your correspondence dated January 16, 2020 regarding the City’s
      objections to your client’s interrogatories and requests for production in the above-referenced case,
      and thank you for same. I share your desire to engage in a good faith discussion on these issues
      and resolve them without the Court’s intervention.

             At the outset, it is important to clarify that the First Amended Complaint contains four
      counts: the first alleges that the code enforcement fines at issue are unconstitutional under the
      Eighth Amendment, both facially and as-applied; the second count contains a similar claim under
      the Florida Constitution; counts three and four assert federal and state procedural due process
      claims, respectively, and appear to be asserted only on an as-applied basis. It appears to me that
      we have some disconnect over the scope of discovery that those claims permit, but I am hopeful
      we can find common ground as I also wish to avoid motion practice.

              With that context, and beginning with request for production number 3 as you have
      clarified it in your correspondence, the City stands by its objection. Assuming for the sake of
      argument that any responsive documents include the hypothetical statements you postulate, the
      City’s views of its code-enforcement processes are neither relevant nor reasonably calculated to
      lead to the discovery of admissible evidence. As you note, a report may say “the City imposes
      harsh fines for minor violations.” Conversely, a report may say “the City imposes a justly
      proportional fine for all violations.” But the salient viewpoint on these constitutional issues is not
      that of the City—it is that of the reviewing court. Neither the City’s judgment of fines issued by
      the CEB or your client’s judgment is at issue. Whether Chapter 162, Fla. Stat., or Chapter 22,
      Dunedin Code of Ordinances is facially constitutional as to its processes or fines lies now with the
      court. As to the as-applied challenges, they are proceeding on a fully developed set of facts—the
      City’s viewpoints on the Code Enforcement Board’s processes likewise have no bearing on the
      issues.

              The City also stands by its objection as to request number 4, concerning other code
      violations for overgrown grass. Like the previous request, other violations for overgrown grass do
      not bear on the constitutional issues asserted, either facially or as-applied. I also note in this regard
      that there is no equal protection claim asserted in the First Amended Complaint. So, whether a
1001 South Fort Harrison Avenue, Suite 201 x Clearwater, Florida 33756 E-Mail jay@cityattorneys.legal   Telephone 727-733-0494    Fax 727-733-2991
                                                                A Limited Liability Partnership
  Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 34 of 52 PageID 683



      higher or lower fine was imposed upon your client for having overgrown as compared to others is
      not related to any pending claim. Under the Eighth Amendment, proportionality is not analyzed
      by comparison to fines imposed on others, but to “the gravity of a defendant’s offense.” If there is
      case law suggesting otherwise, I would be pleased to review it and reconsider the City’s position
      as that authority compels.

               Moving to request number 5 and interrogatory number 6, the City stands by its objection.
      Your client has not brought a challenge to the validity or constitutionality of the City’s ordinances
      regulating overgrown grass. While I recognize that the gravity of a defendant’s offense is a crucial
      part of the analysis under the Eighth Amendment, the “negative effects” of overgrown lawns are
      a matter of legislative judgment set forth in ordinances which have not been challenged. Further,
      federal and state courts have repeatedly opined that judgments about the appropriate punishment
      for an offense belong to the legislature. The discovery sought fundamentally seeks legislative
      justification for ordinances not subject to judicial review in this lawsuit. The requests are not
      reasonably calculated to lead to the discovery of admissible evidence because they are not
      probative of whether Chapter 162, Fla. Stat., or Chapter 22, DCO, are facially constitutional or
      have been applied constitutionally to Mr. Ficken.

              The City also stands by its objection as to interrogatory number 4. There is no case
      suggesting that the availability of alternative remedial mechanisms is a part of the constitutional
      inquiry under either the excessive fine or procedural due process provisions of the respective
      constitutions. If I am mistaken in this statement, I trust that you will provide such authority at your
      earliest convenience. Otherwise, the City’s position remains that the interrogatory is not
      reasonably calculated to lead to admissible evidence concerning the facial or as-applied
      constitutionality of the state statues or the City’s code.

              Turning to interrogatory number 8, a City spokesperson’s statement to the media in June
      2019, concerning your client’s conduct is not directly relevant to culpability under the claims
      asserted. His statements, which are hearsay upon hearsay, have virtually no bearing on the court’s
      review of the facial or as-applied challenges. Accordingly, the City stands by its objection.

              Regarding interrogatory number 9, I do not disagree that a code enforcement officer’s
      having visited Mr. Ficken on or about July 5, 2019 is or may be relevant. The City’s objection lies
      in the hearsay upon hearsay nature of the information sought, same having been published by a
      newspaper which obtained the statement from its reporter who obtained the statement from the
      City Manager who received the information from a code enforcement officer or somebody else.
      The newspaper and newspaper reporter’s characterization of and opinion about this statement is
      not the City’s. Should you desire to rephrase the interrogatory accordingly, I will be pleased to
      review it. I do note also that you have now taken the deposition of the City’s corporate
      representative, who spoke directly to this matter, and that you have scheduled the deposition of
      the code enforcement officer who interacted with your client during these events.

              As to request for production number 6, the City stands by its objections. I think you would
      agree that the information does not and cannot bear on the facial challenges at issue. Concerning
      the as-applied challenges, the facts concerning the violations, the notices issued in relation to them,
      the hearings held, and the fines imposed are fully crystallized and captured and have been in your
      possession for many months. Even assuming that your characterization of Mr. Kepto’s separation
      is correct (ie, that he was fired for doing his job improperly), it has no relation to the as-applied
      challenges before the court.
1001 South Fort Harrison Avenue, Suite 201 x Clearwater, Florida 33756 E-Mail jay@cityattorneys.legal   Telephone 727-733-0494   Fax 727-733-2991
                                                                A Limited Liability Partnership
  Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 35 of 52 PageID 684




               The City also stands by its objection as to interrogatory number 7 for the reasons stated
      previously. The City’s incentive to pursue or not pursue code enforcement fines is not at issue. I
      strongly disagree that the “motivation for the fines bears on their legitimacy,” but their
      “legitimacy” is not at issue either—it is the constitutionality of the fine imposed upon Mr. Ficken
      that is at issue. Whether the City “has been providing sufficient notice” is a matter of fact that has
      nothing whatsoever with the City’s total fines and fees revenue. At issue relative to the procedural
      due process claims is whether Chapter 162, Fla. Stat., and Chapter 22, DCO, facially provide
      sufficient notice and a meaningful opportunity to be heard, and whether such protections were
      afforded to Mr. Ficken in this case. There is no case suggesting that “legitimacy” or “motivation”
      are part of the legal inquiry, but again I am happy to review any authority you may provide on that
      point.

              Finally, and having construed the request as clarified in your letter, the City’s answer to
      interrogatory number 1 remains the same.

             I trust that this correspondence is fully responsive to yours, but please let me know if I have
      overlooked anything. Attorney Mora will be corresponding with you regarding computer search
      sought in the first request for production.


                                                                     Respectfully,

                                                                     TRASK DAIGNEAULT, LLP.




                                                                     /s/ Jay Daigneault, Esq.

      JD/RDM




1001 South Fort Harrison Avenue, Suite 201 x Clearwater, Florida 33756 E-Mail jay@cityattorneys.legal   Telephone 727-733-0494   Fax 727-733-2991
                                                                A Limited Liability Partnership
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 36 of 52 PageID 685




                          EXHIBIT F
                            Declaration of Andrew +Ward
                       in Support of Plaintiffs’ Motion to Compel
                  Production of Documents and Interrogatory Responses
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 37 of 52 PageID 686


   From:                 Jay Daigneault
   To:                   Ari Bargil; Randy Mora
   Cc:                   Andrew H. Ward; Rebekah Ramirez; Jennifer Ramos
   Subject:              RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence attached
   Date:                 Thursday, January 23, 2020 5:01:43 PM
   Attachments:          image001.png
                         image002.png


   In light of your clarification, the City’s response is as follows: Objection. This interrogatory is not
   reasonably calculated to lead to the discovery of admissible evidence. Given our exchanges today,
   the basis for the objection is obvious: whether or not others had fines that aggregated to $5,000 or
   more does not bear on the facial or as-applied constitutionality of Ch 162 or Ch 22.




   Jay Daigneault, Esquire




   1001 South Fort Harrison Avenue, Suite 201
   Clearwater, Florida 33756
      Phone: (727) 733-0494, ext. 106
   Fax: (727) 733-2991
      Email: jay@cityattorneys.legal
                                                    CONFIDENTIALITY NOTICE
   The information and all attachments contained in this electronic communication are legally privileged and confidential
   information, subject to the attorney-client privilege and intended only for the use of the intended recipients. If the reader of
   this message is not an intended recipient, you are hereby notified that any review, use, dissemination, distribution or copying
   of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately of
   the error by return e-mail and please permanently remove any copies of this message from your system and do not retain
   any copies, whether in electronic or physical form or otherwise. Thank you.
   Notice: The publication of our fax number is not to be construed as our consent to receive unsolicited fax advertisements.


   From: Ari Bargil <abargil@ij.org>
   Sent: Thursday, January 23, 2020 4:56 PM
   To: Randy Mora <Randy@cityattorneys.legal>; Jay Daigneault <Jay@cityattorneys.legal>
   Cc: Andrew H. Ward <andrew.ward@ij.org>; Rebekah Ramirez <rramirez@ij.org>; Jennifer Ramos
   <Jennifer@cityattorneys.legal>
   Subject: RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached

   Thanks, Randy. We’ll be on the lookout for that.

   Jay, in response to the construction you’re applying, I think the definition we provided for “Dunedin”
   would have also included the code enforcement board. In any case, would you like to provide a
   different response, or shall we propound another interrogatory? Thanks.

   Ari
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 38 of 52 PageID 687



   From: Randy Mora <Randy@cityattorneys.legal>
   Sent: Thursday, January 23, 2020 4:53 PM
   To: Jay Daigneault <Jay@cityattorneys.legal>; Ari Bargil <abargil@ij.org>
   Cc: Andrew H. Ward <andrew.ward@ij.org>; Rebekah Ramirez <rramirez@ij.org>; Jennifer Ramos
   <Jennifer@cityattorneys.legal>
   Subject: RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached

   Ari:

   In the last 24 hours, our office sent out a USB drive with a production including audio files,
   photographs, code enforcement file notes, hearing records, etc. If you have not yet received the
   cover letter and corresponding drive it should be forthcoming.

   City staff has performed its search of e-mails and network drives. All documents revealed in that
   search have been included in the above-referenced production.

   Regards,

   Randy Mora


   From: Jay Daigneault <Jay@cityattorneys.legal>
   Sent: Thursday, January 23, 2020 4:47 PM
   To: Ari Bargil <abargil@ij.org>
   Cc: Randy Mora <Randy@cityattorneys.legal>; Andrew H. Ward <andrew.ward@ij.org>; Rebekah
   Ramirez <rramirez@ij.org>; Jennifer Ramos <Jennifer@cityattorneys.legal>
   Subject: RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached

   Ari:

   It’s certainly not my intention to disappoint you, but as you know I have an obligation to represent
   my client.

   As to the second inquiry, and wishing to avoid further haggling over the matter, what you are
   missing is that the City does not and has not imposed code enforcement fines in any amount or at
   any time. Fines are considered and imposed by the Code Enforcement Board. I hope this clarification
   is sufficient.

   Finally, I have asked Randy to follow up with you on any outstanding documents. He is copied here
   and will do so as soon as possible.

   Best,
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 39 of 52 PageID 688




   Jay Daigneault, Esquire




   1001 South Fort Harrison Avenue, Suite 201
   Clearwater, Florida 33756
      Phone: (727) 733-0494, ext. 106
   Fax: (727) 733-2991
      Email: jay@cityattorneys.legal
                                                  CONFIDENTIALITY NOTICE
   The information and all attachments contained in this electronic communication are legally privileged and confidential
   information, subject to the attorney-client privilege and intended only for the use of the intended recipients. If the reader of
   this message is not an intended recipient, you are hereby notified that any review, use, dissemination, distribution or copying
   of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately of
   the error by return e-mail and please permanently remove any copies of this message from your system and do not retain
   any copies, whether in electronic or physical form or otherwise. Thank you.
   Notice: The publication of our fax number is not to be construed as our consent to receive unsolicited fax advertisements.


   From: Ari Bargil <abargil@ij.org>
   Sent: Thursday, January 23, 2020 4:35 PM
   To: Jay Daigneault <Jay@cityattorneys.legal>
   Cc: Randy Mora <Randy@cityattorneys.legal>; Andrew H. Ward <andrew.ward@ij.org>; Rebekah
   Ramirez <rramirez@ij.org>; Jennifer Ramos <Jennifer@cityattorneys.legal>
   Subject: RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached

   I am in receipt of your letter, Jay. Needless to say, I’m pretty disappointed with some of the positions
   you’ve taken here, especially in light of your stated desire to avoid motion practice. Hopefully I prove
   to be incorrect, but it seems extremely likely that we will be moving to compel responses soon.
   Before we do that, however, I do need to follow-up on one response in your letter and address one
   item that I believe you missed.

   First, at the conclusion of your letter, you explain that your response to Interrogatory 1 remains the
   same. Thus, it is now our understanding that your position is that the city “has not issued any code
   enforcement fines” in an aggregate amount of more than $5,000 since January 2015. Am I missing
   something here? This case involves a Dunedin-imposed code enforcement fine in an aggregate
   amount of $30,000. And we are all of course aware that there are other cases involving similar
   amounts (and more). If there is some sort of construction that you are applying in order to reach this
   position, I politely ask that you identify it so that we can deal with it now.

   Finally, our letter of January 16 concluded with a request for an update regarding documents that
   were promised over two months ago. I am now renewing our request for that update, or in the
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 40 of 52 PageID 689


   alternative, I ask that you advise whether you now no longer have any intention of producing the
   documents as promised.

   I look forward to your responses.

   Ari


   From: Jennifer Ramos <Jennifer@cityattorneys.legal>
   Sent: Thursday, January 23, 2020 3:19 PM
   To: Ari Bargil <abargil@ij.org>; Andrew H. Ward <andrew.ward@ij.org>
   Cc: Jay Daigneault <Jay@cityattorneys.legal>; Randy Mora <Randy@cityattorneys.legal>
   Subject: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached


   Good afternoon –

   Please see the attached correspondence regarding the above-referenced matter.

   Thank you!

   Jennifer


   Jennifer M. Ramos
   Legal Assistant to Jay Daigneault, Esq.

   Harbor Oaks Professional Center
   1001 South Fort Harrison Avenue, Suite 201
   Clearwater, Florida 33756
   Direct: (727) 275-2416
   Office: (727) 733-0494, Ext. 114
   Fax: (727) 733-2991
   Email: jennifer@cityattorneys.legal
   CONFIDENTIALITY NOTICE
   The information and all attachments contained in this electronic communication are legally
   privileged and confidential information, subject to the attorney-client privilege and intended
   only for the use of the intended recipients. If the reader of this message is not an intended
   recipient, you are hereby notified that any review, use, dissemination, distribution or
   copying of this communication is strictly prohibited. If you have received this communication
   in error, please notify us immediately of the error by return e-mail and please permanently
   remove any copies of this message from your system and do not retain any copies,
   whether in electronic or physical form or otherwise. Thank you.
   Notice: The publication of our fax number is not to be construed as our consent to receive
   unsolicited fax advertisements.
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 41 of 52 PageID 690


   From:                 Jay Daigneault
   To:                   Ari Bargil; Randy Mora
   Cc:                   Andrew H. Ward; Rebekah Ramirez; Jennifer Ramos
   Subject:              RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence attached
   Date:                 Friday, January 24, 2020 11:03:54 AM
   Attachments:          image003.png
                         image002.png


   Ari:

   I think I’m understanding you to say that you’re challenging the absence of a limiting provision on
   the amount of fines that may accrue. Assuming that’s so, the genesis of the fines remains Chapter
   162/Chapter 22—they are the legal authority under which the fines are imposed in the first place.
   Perhaps this is where we part—you are not challenging the constitutionality of Chapter 162, Chapter
   22, or the City’s code provisions governing the height of grass. I disagree that a constitutional
   challenge can be sustained under these circumstances.




   Jay Daigneault, Esquire




   1001 South Fort Harrison Avenue, Suite 201
   Clearwater, Florida 33756
      Phone: (727) 733-0494, ext. 106
   Fax: (727) 733-2991
      Email: jay@cityattorneys.legal
                                                    CONFIDENTIALITY NOTICE
   The information and all attachments contained in this electronic communication are legally privileged and confidential
   information, subject to the attorney-client privilege and intended only for the use of the intended recipients. If the reader of
   this message is not an intended recipient, you are hereby notified that any review, use, dissemination, distribution or copying
   of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately of
   the error by return e-mail and please permanently remove any copies of this message from your system and do not retain
   any copies, whether in electronic or physical form or otherwise. Thank you.
   Notice: The publication of our fax number is not to be construed as our consent to receive unsolicited fax advertisements.


   From: Ari Bargil <abargil@ij.org>
   Sent: Friday, January 24, 2020 10:45 AM
   To: Jay Daigneault <Jay@cityattorneys.legal>; Randy Mora <Randy@cityattorneys.legal>
   Cc: Andrew H. Ward <andrew.ward@ij.org>; Rebekah Ramirez <rramirez@ij.org>; Jennifer Ramos
   <Jennifer@cityattorneys.legal>
   Subject: RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached

   Thanks, Jay. We are indeed arguing that the City’s system of boundless fines is unconstitutional on
   its face and of course as-applied here. It is also correct that we have not challenged the
   constitutionality of Chapter 162 or Ch 22. I think it is quite possible and entirely appropriate to
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 42 of 52 PageID 691


   challenge one without implicating the others, and I believe that we have done that successfully here.
   There is no support anywhere for the notion that to get discovery on the legitimacy of a penalty, we
   must challenge the underlying law or ordinance. Perhaps this alone clarifies things because I believe
   it is this issue, above all else, that seems to be the basis for many of your objections.

   For example, in some instances, you suggest that our discovery requests were improper specifically
   because we have not challenged Chapter 162 or Chapter 22. See, e.g. Resp. Pls.’ Interrog. 6. Yet in
   other instances, you have taken the position that our discovery requests are improper because they
   are not attuned to those same (still unchallenged) chapters. See, e.g. Resp. Pls.’ Interrog. 1 (as
   revised in your email last night) (objecting on the grounds that the request “does not bear on the
   facial or as-applied constitutionality of Chapter 162 or Chapter 22.”). As you point out in other
   objections, neither Chapter 162 nor Chapter 22 are at issue in this case; so it continues to escape me
   how an objection can be lodged on the grounds that a request is irrelevant to a claim that has not
   been raised.

   I simply do not agree that your decision to unilaterally implicate Chapter 162 and Chapter 22 in
   response to many of our requests, only to then raise objections based on them, stems from any
   issues Plaintiffs created by drafting our pleading as we did. Thus I appreciate your willingness to
   consent to an amendment of our pleading, but I do not believe that it is necessary at this time. In
   any case, I am unclear how amending as you suggest would resolve many of these issues. See, e.g.,
   Resp. Pls.’ Interrog. 6 (in which you “recognize that the gravity of a defendant’s offense is a crucial
   part of the analysis under the Eight Amendment,” but then object to a request regarding the gravity
   of the defendant’s offense). And while I do not share your sentiment that our requests involve
   “matters that are not truly at issue,” I do agree that it is unfortunate that we should have to expend
   resources litigating this. Requests like these are routine in litigation of this nature, and we will
   illustrate that to the court at the appropriate time.

   Ari


   From: Jay Daigneault <Jay@cityattorneys.legal>
   Sent: Friday, January 24, 2020 9:17 AM
   To: Ari Bargil <abargil@ij.org>; Randy Mora <Randy@cityattorneys.legal>
   Cc: Andrew H. Ward <andrew.ward@ij.org>; Rebekah Ramirez <rramirez@ij.org>; Jennifer Ramos
   <Jennifer@cityattorneys.legal>
   Subject: RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached

   Ari, Andrew:

   In considering this matter further, it may be worthwhile to clarify a portion of your January 16 letter
   relative to the First Amended Complaint as I may have identified the point of disconnect. We have
   gone back and forth a little concerning what is actually at issue in the lawsuit. In para 110 of the FAC,
   you’ve written that “On its face and as-applied, the City’s system of limitless fines for all non-
   irreparable code violations, including unlimited fines for tall grass, violates the Excessive Fines Clause
   of the Eighth Amendment” (emphasis added). A similar allegation appears in para 125. Of course, in
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 43 of 52 PageID 692


   order to be successful on a facial challenge, a plaintiff must establish that no set of circumstances
   exist under which the law would be valid. Yet, your letter conveys that “...we are not challenging the
   possibility of fines for long grass, we are challenging instances of them . . .” Further on, you have
   written that “...we are not disputing that the City can ever fine people for long grass...” As such, you
   have functionally conceded that Ch 162 and Ch 22 may be constitutionally applied relative to fines,
   in direct contradiction of the allegations of the FAC. I don’t wish for either of us to expend scarce
   resources litigating matters that are not truly at issue, and the City will consent to an amendment of
   the operative pleading if that is your desire. I would appreciate your clarification at your earliest
   convenience.

   Jay




   Jay Daigneault, Esquire




   1001 South Fort Harrison Avenue, Suite 201
   Clearwater, Florida 33756
      Phone: (727) 733-0494, ext. 106
   Fax: (727) 733-2991
      Email: jay@cityattorneys.legal
                                                  CONFIDENTIALITY NOTICE
   The information and all attachments contained in this electronic communication are legally privileged and confidential
   information, subject to the attorney-client privilege and intended only for the use of the intended recipients. If the reader of
   this message is not an intended recipient, you are hereby notified that any review, use, dissemination, distribution or copying
   of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately of
   the error by return e-mail and please permanently remove any copies of this message from your system and do not retain
   any copies, whether in electronic or physical form or otherwise. Thank you.
   Notice: The publication of our fax number is not to be construed as our consent to receive unsolicited fax advertisements.


   From: Ari Bargil <abargil@ij.org>
   Sent: Thursday, January 23, 2020 4:56 PM
   To: Randy Mora <Randy@cityattorneys.legal>; Jay Daigneault <Jay@cityattorneys.legal>
   Cc: Andrew H. Ward <andrew.ward@ij.org>; Rebekah Ramirez <rramirez@ij.org>; Jennifer Ramos
   <Jennifer@cityattorneys.legal>
   Subject: RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached

   Thanks, Randy. We’ll be on the lookout for that.

   Jay, in response to the construction you’re applying, I think the definition we provided for “Dunedin”
   would have also included the code enforcement board. In any case, would you like to provide a
   different response, or shall we propound another interrogatory? Thanks.
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 44 of 52 PageID 693


   Ari


   From: Randy Mora <Randy@cityattorneys.legal>
   Sent: Thursday, January 23, 2020 4:53 PM
   To: Jay Daigneault <Jay@cityattorneys.legal>; Ari Bargil <abargil@ij.org>
   Cc: Andrew H. Ward <andrew.ward@ij.org>; Rebekah Ramirez <rramirez@ij.org>; Jennifer Ramos
   <Jennifer@cityattorneys.legal>
   Subject: RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached

   Ari:

   In the last 24 hours, our office sent out a USB drive with a production including audio files,
   photographs, code enforcement file notes, hearing records, etc. If you have not yet received the
   cover letter and corresponding drive it should be forthcoming.

   City staff has performed its search of e-mails and network drives. All documents revealed in that
   search have been included in the above-referenced production.

   Regards,

   Randy Mora


   From: Jay Daigneault <Jay@cityattorneys.legal>
   Sent: Thursday, January 23, 2020 4:47 PM
   To: Ari Bargil <abargil@ij.org>
   Cc: Randy Mora <Randy@cityattorneys.legal>; Andrew H. Ward <andrew.ward@ij.org>; Rebekah
   Ramirez <rramirez@ij.org>; Jennifer Ramos <Jennifer@cityattorneys.legal>
   Subject: RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached

   Ari:

   It’s certainly not my intention to disappoint you, but as you know I have an obligation to represent
   my client.

   As to the second inquiry, and wishing to avoid further haggling over the matter, what you are
   missing is that the City does not and has not imposed code enforcement fines in any amount or at
   any time. Fines are considered and imposed by the Code Enforcement Board. I hope this clarification
   is sufficient.

   Finally, I have asked Randy to follow up with you on any outstanding documents. He is copied here
   and will do so as soon as possible.

   Best,
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 45 of 52 PageID 694




   Jay Daigneault, Esquire




   1001 South Fort Harrison Avenue, Suite 201
   Clearwater, Florida 33756
      Phone: (727) 733-0494, ext. 106
   Fax: (727) 733-2991
      Email: jay@cityattorneys.legal
                                                  CONFIDENTIALITY NOTICE
   The information and all attachments contained in this electronic communication are legally privileged and confidential
   information, subject to the attorney-client privilege and intended only for the use of the intended recipients. If the reader of
   this message is not an intended recipient, you are hereby notified that any review, use, dissemination, distribution or copying
   of this communication is strictly prohibited. If you have received this communication in error, please notify us immediately of
   the error by return e-mail and please permanently remove any copies of this message from your system and do not retain
   any copies, whether in electronic or physical form or otherwise. Thank you.
   Notice: The publication of our fax number is not to be construed as our consent to receive unsolicited fax advertisements.


   From: Ari Bargil <abargil@ij.org>
   Sent: Thursday, January 23, 2020 4:35 PM
   To: Jay Daigneault <Jay@cityattorneys.legal>
   Cc: Randy Mora <Randy@cityattorneys.legal>; Andrew H. Ward <andrew.ward@ij.org>; Rebekah
   Ramirez <rramirez@ij.org>; Jennifer Ramos <Jennifer@cityattorneys.legal>
   Subject: RE: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached

   I am in receipt of your letter, Jay. Needless to say, I’m pretty disappointed with some of the positions
   you’ve taken here, especially in light of your stated desire to avoid motion practice. Hopefully I prove
   to be incorrect, but it seems extremely likely that we will be moving to compel responses soon.
   Before we do that, however, I do need to follow-up on one response in your letter and address one
   item that I believe you missed.

   First, at the conclusion of your letter, you explain that your response to Interrogatory 1 remains the
   same. Thus, it is now our understanding that your position is that the city “has not issued any code
   enforcement fines” in an aggregate amount of more than $5,000 since January 2015. Am I missing
   something here? This case involves a Dunedin-imposed code enforcement fine in an aggregate
   amount of $30,000. And we are all of course aware that there are other cases involving similar
   amounts (and more). If there is some sort of construction that you are applying in order to reach this
   position, I politely ask that you identify it so that we can deal with it now.

   Finally, our letter of January 16 concluded with a request for an update regarding documents that
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 46 of 52 PageID 695


   were promised over two months ago. I am now renewing our request for that update, or in the
   alternative, I ask that you advise whether you now no longer have any intention of producing the
   documents as promised.

   I look forward to your responses.

   Ari

   From: Jennifer Ramos <Jennifer@cityattorneys.legal>
   Sent: Thursday, January 23, 2020 3:19 PM
   To: Ari Bargil <abargil@ij.org>; Andrew H. Ward <andrew.ward@ij.org>
   Cc: Jay Daigneault <Jay@cityattorneys.legal>; Randy Mora <Randy@cityattorneys.legal>
   Subject: James Ficken, et al. v. City of Dunedin, et al.; Case No. 8:19-cv-01210 - correspondence
   attached


   Good afternoon –

   Please see the attached correspondence regarding the above-referenced matter.

   Thank you!

   Jennifer


   Jennifer M. Ramos
   Legal Assistant to Jay Daigneault, Esq.

   Harbor Oaks Professional Center
   1001 South Fort Harrison Avenue, Suite 201
   Clearwater, Florida 33756
   Direct: (727) 275-2416
   Office: (727) 733-0494, Ext. 114
   Fax: (727) 733-2991
   Email: jennifer@cityattorneys.legal
   CONFIDENTIALITY NOTICE
   The information and all attachments contained in this electronic communication are legally
   privileged and confidential information, subject to the attorney-client privilege and intended
   only for the use of the intended recipients. If the reader of this message is not an intended
   recipient, you are hereby notified that any review, use, dissemination, distribution or
   copying of this communication is strictly prohibited. If you have received this communication
   in error, please notify us immediately of the error by return e-mail and please permanently
   remove any copies of this message from your system and do not retain any copies,
   whether in electronic or physical form or otherwise. Thank you.
   Notice: The publication of our fax number is not to be construed as our consent to receive
   unsolicited fax advertisements.
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 47 of 52 PageID 696




                          EXHIBIT G
                            Declaration of Andrew +Ward
                       in Support of Plaintiffs’ Motion to Compel
                  Production of Documents and Interrogatory Responses
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 48 of 52 PageID 697
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 49 of 52 PageID 698
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 50 of 52 PageID 699
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 51 of 52 PageID 700
Case 8:19-cv-01210-CEH-SPF Document 36-1 Filed 02/21/20 Page 52 of 52 PageID 701
